DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment received on September 26, 2022 has been entered in full.  
2.	Applicant’s amendment to the claims has been entered and based on the amendments claim rejections under 35 U.S.C 112 on the respective claims have been withdrawn.
3.	Applicant’s amendments to the claims as presented in the amendment filed have been fully considered but are moot in view of new ground(s) of rejection(s).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the one or more trajectories".  There is insufficient antecedent basis for this limitation in the claim. Claim 29 depends on claim 1, and claim 1 does not say anything about trajectories. It seems claim 29 should be dependent on claim 28.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1, 5-7, 9-14, 18-20, 22-26, 29, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Calleija et al., U.S. Patent Publication No. 2017/0359943 A1.
	Regarding claim 1, Calleija discloses A method comprising: identifying a first group of one or more agricultural objects for treatment (para 0017 – a classification system for identifying targets (or objects) within the environment on the basis of the data from the sensing system;  para 0023 – the targets are plants/crops….the targets more specifically may be foliage, base of the root system, stem, flowers, fruit or vines of the plant; para 0027 – the targets are plants of particular species to be pollinated; paras 0028-0029 – targets can be weeds; para 0053 – feature classification (weeds, crops, etc));
selecting a first group of multiple emitters to apply a first liquid-based treatment to the identified first group of one or more agricultural objects; using the selected first group of multiple emitters, applying the first liquid- based treatment, obtained from one or more payload sources, to the first group of one or more agricultural objects (para 0108 – figure 24 shows seven automated target recognition and fluid projectile dispensing apparatuses are mounted to a boom of a ground-based vehicle, where these apparatuses include emitters and as seen in the figure 24, the multiple emitters are used to apply liquid treatment on the targets on either side of a vehicle; para 0035 - a plurality of orifices are incorporated into the fluid outlet; para 0036 - the targets for the respective orifices may also be different. For example, in one form, the first orifice is used to target plants with irrigation liquid or fertilizer thereby to enhance growth, while the second orifice is used to target weeds or other pests with herbicides, pesticides and/or high-energy jet streams for the purpose of eradication. In another variation, the multiple orifices may be targeted and activated simultaneously, thereby to deliver increased dosage levels of the same control liquid, or simultaneous dosages of complementary liquids, to the same location, as and when required. In a further variation, the multiple orifices may be adapted to be targeted, oriented and activated independently of one another, utilizing independent targeting mechanisms. For example, the apparatus may be configured as a multi-head system with a plurality of independent outlet orifices adapted to deliver either the same or different dedicated control fluids for either the same or different specified targets – thus multiple emitters independently can be selected/controlled for targets/agricultural objects. In some forms, the classification system may be adapted to provide a discriminating functionality or decision making capability to determine and distinguish one target species from another, and thereby subsequently enable determination and selection of the desired output orifice (e.g. based on position) and/or the desired control fluid to be fired at the identified target (e.g. water or pesticide) and/or the required quantity of control fluid; para 0037 - the variable fluid dose quantity may be based on predetermined features of the target such as, for example, one particular type of weed may in general require a larger dose than another type of weed, and the system can be configured to automatically vary the dosage based the identification and classification of the target – where first particular type of weeds can be considered as first group and second type of weeds can be considered as second group );
identifying a second group of one or more agricultural objects for treatment; selecting a second group of multiple emitters to apply a second liquid-based treatment to the identified second group of one or more agricultural objects, wherein the second group of multiple emitters are different than the first group of one or more emitters; and using the selected second group of one or more emitters to apply the second liquid-based treatment, obtained from the one or more payload sources, to the second group of one or more agricultural objects (para 0037 - the variable fluid dose quantity may be based on predetermined features of the target such as, for example, one particular type of weed may in general require a larger dose than another type of weed, and the system can be configured to automatically vary the dosage based the identification and classification of the target – where first particular type of weeds can be considered as first group and second type of weeds can be considered as second group; para 0036 - the multiple orifices may be adapted to be targeted, oriented and activated independently of one another, utilizing independent targeting mechanisms. For example, the apparatus may be configured as a multi-head system with a plurality of independent outlet orifices adapted to deliver either the same or different dedicated control fluids for either the same or different specified targets. In some forms, the classification system may be adapted to provide a discriminating functionality or decision making capability to determine and distinguish one target species from another, and thereby subsequently enable determination and selection of the desired output orifice (e.g. based on position) and/or the desired control fluid to be fired at the identified target (e.g. water or pesticide) and/or the required quantity of control fluid; para 0128 -  In some such embodiments, the targets for the respective orifices may also be different. In another variation, the multiple orifices may be targeted and activated simultaneously, to deliver increased dosage levels of the same control liquid, or simultaneous dosages of complementary liquids, to the same location, as and when needed. For example, in some applications relatively low doses of a particular agricultural chemical formulation, such as a nitrogen-rich fertilizer, may be used to enhance plant growth, while relatively high doses of the same chemical may be selectively used to kill weeds – where the fertilizer is nothing but a treatment/payload, and payload source is inherently present here if the treatment/payload is disbursed. In a further variation, the multiple orifices may be adapted to be targeted, oriented and activated independently of one another, utilising independent nozzles and targeting mechanisms – where orifices are part of emitter(s)).
	Claim 1 further recites “wherein the first liquid-based treatment and the second liquid-based treatment are applied to either side of a vehicle as the vehicle traverses a path between the first group of one or more agricultural objects and the second group of one or more agricultural objects” (Calleija  in para 0108 discloses– “figure 24 shows seven automated target recognition and fluid projectile dispensing apparatuses are mounted to a boom of a ground-based vehicle”, where these apparatuses include emitters and as seen in the figure 24, the multiple emitters are used to apply liquid treatment on the targets on either side of a vehicle; Calleija further discloses applying treatment to the targets while the vehicle is in motion (see para 0217)). Calleija as shown in figure 24 vehicle traverses between fields of agricultural objects and further as cited teaches detecting multiple objects and treating them while travelling (see para 0128, 0180), but does not explicitly teach vehicle traverses a path between the first group of one or more agricultural objects and the second group of one or more agricultural objects as there is no clear citations of different objects made before treatment of different fields. However, examiner here asserts that polyculture is very well known, where two different known crop fields are very next to each other, and Calleija as cited teaches detecting and treating plants of different kinds while traversing between fields and therefore, would simply be an obvious choice to one of ordinary skill in the art before the effective filing date of the claimed invention to use Calleija in any kinds of fields as the detection and treatment of the plants does not change.

Regarding claim 5, Calleija discloses “The method of claim 1, further comprising: selecting a payload source from two or more different payload sources to obtain the first liquid-based treatment (para 0027 - In such embodiments, the emulsion may be pre-mixed, in which case the liquid storage reservoir may optionally include a stirring mechanism to maintain relatively uniform distribution of the constituent components in the emulsion. Alternatively, two or more separate reservoirs may be provided for operation in conjunction with an in-line dynamic mixing chamber or emulsifying mechanism. In one form, the in-line mixing chamber for the emulsion may be effectively integral with the dispensing valve or outlet nozzle – where payload source here is a reservoir; para 0034 - In some embodiments, the seeds may be mixed with the control liquid within the reservoir, or stored in a separate container, compartment or reservoir and combined with the control liquid as a carrier liquid prior to delivery; para 0110 - the source of fluid is a generally spherical fluid storage reservoir (5) connected to the fluid inlet by means of a supply line (6), and also connected to an associated fluid pressurisation system (7). In this embodiment, the pressurisation system includes a spherical pressure vessel (8) adapted for periodic re-pressurisation to a predetermined operational pressure level. The pressure vessel (8) is connected for fluid communication with the reservoir (5) by means of high pressure supply line (9); para 0127 - In variations of this embodiment, different orifices may be adapted to deliver different control liquids. For example, one orifice may be adapted to deliver a first liquid such as water for irrigation while a second orifice may be adapted simultaneously or sequentially to deliver a second liquid such as fertilizer or pesticide, optionally drawn from a separate tank or reservoir).

Regarding claim 6, Calleija discloses “The method of claim 1, further comprising: wherein each of the emitters have a nozzle; rotating a nozzle of one of the first group of multiple emitters prior to applying the first liquid-based treatment” (para 0111 - A fluid outlet (15) includes a nozzle (16) incorporating at least one outlet orifice (17) adapted to direct the pressurized control fluid emanating from the nozzle toward a target, in the form of a liquid stream, jet or “projectile”; para 0114 - The apparatus further includes a targeting mechanism incorporating a movable outlet support assembly (20) rotatable on at least two independent control axes for selectively orienting the outlet orifice (17) and thereby orienting the jet of control liquid in the operative mode; para 0128 -  the multiple orifices may be adapted to be targeted, oriented and activated independently of one another, utilising independent nozzles and targeting mechanisms.).


Regarding claim 7, Calleija discloses “The method of claim 1, further comprising: adjusting the first group of multiple emitters to control a trajectory direction of the first liquid-based treatment” (para 0031 -  the apparatus includes a second sensing system for sensing in real time the position and orientation of the fluid outlet orifice; para 0055 - the targeting mechanism, optionally including a robotic arm and/or a supporting vehicle as described above, incorporates multiple redundant degrees of freedom, to provide additional flexibility in terms the spatial location of the fluid outlet upon delivery of each jet or shot, the orientation of the outlet orifice in that position, and the path from that position to the next firing position; para 0059 -  the state estimation task is adapted to orient the actuators at particular joint angles determined to enable the jet to hit a target (i.e. such that the nozzle is pointing in a specified orientation at a specified time, as determined by way of the state estimator and planner, so that the projectile and the target meet or collide, as planned); para 0123 - In each case, the supply pressure at the outlet is ideally regulated to ensure correct delivery of the control liquid along the expected trajectory; para 0128 -  the multiple orifices may be adapted to be targeted, oriented and activated independently of one another, utilising independent nozzles and targeting mechanisms.; paras 0211-0216 - calculate start to finish trajectory in global coordinates based on identification of target to cut, calculate actuator position set points based on start to finish trajectory calculated in global coordinates, control actuators to actuator position set point at start position based on calculated set points, turn on water jet cutting projectile when aimed at start position, control actuators through calculated trajectory, and turn off cutting projectile, after water jet cuts through target from start to finish positions; para 217 -  if the vehicle is travelling in an environment at a particular velocity and the shooting system aims to shoot at the next target, an algorithm can be employed whereby it predicts the spatiotemporal trajectories of both the vehicle, nozzle and the projectile in order to hit the target with some acceptable level of error in the precision).


Regarding claim 9, Calleija discloses “The method of claim 1, further comprising: wherein the first group of multiple emitters is attached to a first articulating member and the second group of multiple emitters is attached to a second articulating member; adjusting the first and second articulating members to and position such that first group of one or more emitters and the second group of one or more emitters are positioned for treatment operations (para 0128 - the multiple orifices may be adapted to be targeted, oriented and activated independently of one another, utilising independent nozzles and targeting mechanisms – where in order to independently orient each orifice the articulating/targeting member/mechanism connecting the orifice is inherently present here; para 0036 - the multiple orifices may be adapted to be targeted, oriented and activated independently of one another, utilizing independent targeting mechanisms. For example, the apparatus may be configured as a multi-head system with a plurality of independent outlet orifices adapted to deliver either the same or different dedicated control fluids for either the same or different specified targets. In some forms, the classification system may be adapted to provide a discriminating functionality or decision making capability to determine and distinguish one target species from another, and thereby subsequently enable determination and selection of the desired output orifice (e.g. based on position) and/or the desired control fluid to be fired at the identified target (e.g. water or pesticide) and/or the required quantity of control fluid; para 0137; see fig 24).

Regarding claim 10, Calleija discloses “The method of claim 9, wherein the first articulating member comprises multiple groups of multiple emitters, and the second articulating member comprises multiple groups of multiple emitters” (para 0036 - the multiple orifices may be adapted to be targeted, oriented and activated independently of one another, utilizing independent targeting mechanisms. For example, the apparatus may be configured as a multi-head system with a plurality of independent outlet orifices adapted to deliver either the same or different dedicated control fluids for either the same or different specified targets; see figures 20 and 24 - multiple groups of emitters emitting multiple beams).

Regarding claim 11, Calleija discloses “The method of claim 10, wherein the multiple groups of multiple emitters of the first articulating member are each positioned in a common plane along the first articulating member.” (para 0036 - the multiple orifices may be adapted to be targeted, oriented and activated independently of one another, utilizing independent targeting mechanisms. For example, the apparatus may be configured as a multi-head system with a plurality of independent outlet orifices adapted to deliver either the same or different dedicated control fluids for either the same or different specified targets; see figures 20 and 24 - multiple groups of emitters on same plane emitting multiple beams).
	
Regarding claim 12, Calleija discloses “The method of claim 1, wherein a first payload source includes a first liquid treatment type and a second payload source includes a second liquid treatment type” (para 0127 - In variations of this embodiment, different orifices may be adapted to deliver different control liquids. For example, one orifice may be adapted to deliver a first liquid such as water for irrigation while a second orifice may be adapted simultaneously or sequentially to deliver a second liquid such as fertilizer or pesticide, optionally drawn from a separate tank or reservoir).
	
Regarding claim 13, Calleija discloses “The method of claim 1, wherein identifying a first group of one or more agricultural objects for treatment comprises obtaining sensor data of the first group of one or more agricultural objects using a first group of one or more sensors associated with the first group of multiple emitters, and wherein identifying the first group of one or more agricultural objects for treatment comprises obtaining sensor data of the second group of one or more agricultural objects using a second group of one or more sensors associated with the second group of multiple emitters” (paras 0045-0046, 0060, 0116, 0136-  “one or more sensors for obtaining image data”; para 0116 - The apparatus further includes a sensing system (30) for sensing aspects of the environment in which the apparatus is placed, and generating images or other data indicative thereof. In this embodiment, the primary sensor includes a digital camera (31) adapted to generate a two-dimensional image of the environment. In other embodiments, however, 3-D imaging techniques such as laser scanning or multi-modal sensing may be utilized for mapping and localization. A classification system is employed for identifying targets within the environment on the basis of data received from the sensing system; figure 18 - shows a sensor with emitting mechanism; figure 24 shows multiple emitting mechanism-sensor combos such as presented in fig 18 installed; para 0036 - the multiple orifices may be adapted to be targeted, oriented and activated independently of one another, utilizing independent targeting mechanisms. For example, the apparatus may be configured as a multi-head system with a plurality of independent outlet orifices adapted to deliver either the same or different dedicated control fluids for either the same or different specified targets)
	
Regarding claim 14, claim 14 has been analyzed and rejected as per citations made in Calleija in rejection of claim 1. Further see paras (0045-0046, 0060, 0116, 0136) for “one or more sensors for obtaining image data” and a processor, responsive to executing instructions (paras 0116-0117).
	
Regarding claim 18, claim 18 has been similarly analyzed and rejected as per claim 5.
	
Regarding claim 19, claim 19 has been similarly analyzed and rejected as per claim 6.
	
Regarding claim 20, claim 20 has been similarly analyzed and rejected as per claim 7.
	
Regarding claim 22, claim 22 has been similarly analyzed and rejected as per claim 9.
	
Regarding claim 23, claim 23 has been similarly analyzed and rejected as per claim 10.
	
Regarding claim 24, claim 24 has been similarly analyzed and rejected as per claim 11.
	
Regarding claim 25, claim 25 has been similarly analyzed and rejected as per claim 12.
	
Regarding claim 26, claim 26 has been similarly analyzed and rejected as per claim 13.
	
Regarding claim 29, claims 29 recites “The method of claim 1, wherein the first group of multiple emitters are configured to be oriented in one or more directions in space, and first group of multiple emitters are configurable to adjust one or more orientations to implement the one or more trajectories” (see the citations made in the rejection of claims 7 and 1).

Regarding claim 31, claims 31 recites “The method of claim 1, wherein the first liquid-based treatment is mixed from two or more payload sources in real-time for application of the first liquid-based treatment” (Calleija - para 0027 - two or more separate reservoirs may be provided for operation in conjunction with an in-line dynamic mixing chamber or emulsifying mechanism).

Regarding claim 32, claims 32 recites “The method of claim 31, further comprising: determining a ratio of a mixture of liquid from the two or more payload sources”. Calleija as cited in the rejection of claim 31, teaches mixing of liquid from 2 or more payload source but does not teach determining a ratio of a mixture of liquid. However, examiner here asserts that determining a ratio of a mixture of liquid is a very important step for any mixture development and is very well known (OFFICIAL NOTICE TAKEN) to be done. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to determine a ratio of a mixture of liquid from the two or more payload sources in the invention of Calleija. A person having ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to determine a ratio of a mixture of liquid from the two or more payload sources in the invention of Calleija, in order to create a safe mixture that doesn’t harm the targeted agricultural object if it was meant for growth.
	
	
9.	Claim(s) 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Calleija as applied to claim 1 above, and further in view of Chen et al., U.S. Patent Publication No. 2020/0125122 A1.
Regarding claim 8, claim 8 recites “The method of claim 1, further comprising: adjusting an amount of the first liquid-based treatment based on a movement speed of a vehicle”. Calleija teaches (para 0217 - if the vehicle is travelling in an environment at a particular velocity and the shooting system aims to shoot at the next target, an algorithm can be employed whereby it predicts the spatiotemporal trajectories of both the vehicle, nozzle and the projectile in order to hit the target with some acceptable level of error in the precision. Such error bounds need not be constant, and may be (manually or automatically) adjusted with a suitable algorithm depending on the precision required for a given application. For example, the error bounds established for shooting droplets at relatively small targets with a toxic herbicide may be smaller when compared to the error bounds established for shooting droplets at relatively large targets with a relatively safe fluid (e.g. water). Such an algorithm may be used to determine when to trigger the jet to ensure that error constraints are satisfied and the target is hit), but does not explicitly teach “adjusting an amount of the first liquid-based treatment based on a movement speed of a vehicle”. However, Chen discloses “UGV 100 may be used in agriculture applications. Function devices 222 may include a spray device for spraying liquid, such as water, fertilizer, or pesticide, when UGV 100 travels in a farm field or a meadow. In some embodiments, UGV 100 not only can activate the spray device to spray liquid along the navigation path of UGV 100 but can further control the spray device to determine an amount of liquid being sprayed based on a speed of UGV 100” (para 0031). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Chen’s teachings of adjusting an amount of the first liquid-based treatment based on a movement speed of a vehicle in the invention of Calleija. A person having ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to use Chen’s teachings of adjusting an amount of the first liquid-based treatment based on a movement speed of a vehicle in the invention of Calleija, in order produce the predictable result of controlling the amount of agricultural projectile used based on the speed of the vehicle. One of ordinary skill in the art would recognize that such an arrangement is particularly beneficial, as, keeping the distance traveled and the agricultural projectile application rate constant, a vehicle traveling at a higher speed will apply less total projectile compared to the vehicle traveling at a lower speed.
	
Regarding claim 21, claim 21 has been similarly analyzed and rejected as per claim 8.
	
10. 	Claims 27-28 and 30 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        October 29, 2022